Case 2:18-cv-10759-DMG-MRW Document 69 Filed 11/17/20 Page 1 of 2 Page ID #:421




    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9
                             CENTRAL DISTRICT OF CALIFORNIA
   10
   11                                WESTERN DIVISION
   12    A.C.C.S., et al.,                  Case No.: CV 18-10759-DMG (MRWx)
   13
                                            ORDER APPROVING VOLUNTARY
                       Plaintiffs,          DISMISSAL WITH PREJUDICE
   14
                v.                          PURSUANT TO FED.
   15                                       R. CIV. P. 41(a)(1)(A)(ii) [68]
   16    CHAD WOLF, Acting Secretary,
   17    Department of Homeland Security,
         et al.,
   18                Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:18-cv-10759-DMG-MRW Document 69 Filed 11/17/20 Page 2 of 2 Page ID #:422




    1         The Court, having read and considered the Voluntary Dismissal Pursuant to
    2   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (“Stipulation”), hereby
    3   APPROVES the Stipulation.
    4         IT IS HEREBY ORDERED that:
    5         All of Plaintiffs’ claims in this action are dismissed with prejudice, with
    6   each party to bear its own costs, expenses, and attorneys’ fees. Nothing in this
    7   judgment shall have any preclusive effect on A.C.C.S.’s family member for whom
    8   A.C.C.S. filed a derivative U-visa petition, who is not a party to this action and
    9   does not have any claims under Plaintiffs’ Complaint.
   10         IT IS SO ORDERED.
   11
   12   DATED: November 17, 2020               _______________________________
   13                                          DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
